UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
AGRIGENETICS, INC.,
                                                                      No. 20 CV 429-LTS
                                   Plaintiff,

                 -against-

SEMILLAS PAPALOTLA,

                                    Defendant.
-------------------------------------------------------x



                                                    ORDER

                 For the reasons stated on the record at the proceeding today, Plaintiff’s Motion for

a Preliminary Injunction (Docket Entry Nos. 9 and 14), is denied. The parties are hereby ordered

to promptly meet and confer, and file a joint status report by February 28, 2020, to inform the

Court as to whether judgment dismissing Plaintiff’s claims for declaratory and injunction relief

may be entered and, if not, what further proceedings are necessary to resolve this case.


        SO ORDERED.

Dated: New York, New York
       February 14, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




PIHRNGORD.DOCX                                             VERSION FEBRUARY 14, 2020                  1
